Citation Nr: 1116473	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-08 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether vacatur of the September 13, 2010, Board of Veterans' Appeals decision is warranted in so far as it denied entitlement to a compensable rating for a bilateral hearing loss from February 27, 2007.

2.  What evaluation is warranted for bilateral hearing loss from February 27, 2007?


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

W. T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1958 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which granted entitlement to service connection for a bilateral hearing loss and assigned a noncompensable evaluation from February 27, 2007.

In June 2010, the Board remanded the case for further development.  In September 2010, the Board denied entitlement to a compensable evaluation for a bilateral hearing loss from February 27, 2007.

The record raises the issue of entitlement to service connection for coronary artery disease to include secondary to either or both diabetes and Agent Orange.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for adjudication.  

The question what evaluation is warranted for bilateral hearing loss from February 27, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On May 17, 2010, the Philadelphia RO informed the Board that the Veteran had cancelled a video hearing scheduled for that date.

2.  On May 17, 2010, the Veteran appeared for a video conference hearing with the Board at the Lebanon VA Medical Center only to be informed that technical difficulties precluded VA from conducting that hearing.  This information was not associated with the claims file at the time of the Board's September 2010 decision.


CONCLUSION OF LAW

The criteria for vacating the September 13, 2010 Board decision insofar as it denied entitlement to a compensable evaluation for a bilateral hearing loss from February 27, 2007 have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision when the Veteran is denied due process of law.  38 C.F.R. § 20.904(a).  A prejudicial failure to afford the Veteran a hearing is an example of a circumstance where denial of due process of the law will be conceded.  38 C.F.R. § 20.904(a)(3).

Review of the claims file shows that the Veteran was scheduled for a video conference hearing before the undersigned on May 17, 2010.  On May 17, 2010, the Philadelphia RO informed the undersigned that the Veteran had cancelled his hearing request.  In fact, however, on May 17, 2010, the Veteran had appeared for his video conference hearing at the Lebanon VA Medical Center only to be informed that technical difficulties precluded VA from conducting that hearing.  This information was not associated with the claims file at the time of the Board's September 2010 decision.

On September 13, 2010, the Board issued a decision denying entitlement to a compensable rating for a bilateral hearing loss from February 27, 2007.

On review, the evidence shows that the Veteran was not afforded the hearing before the Board that he had requested.  Therefore, he was denied due process of law.  38 C.F.R. § 20.904(a)(3).  Accordingly, the September 13, 2010 Board decision must be vacated.


ORDER

The Board's September 13, 2010 decision, insofar as it denied entitlement to a compensable evaluation for a bilateral hearing loss from February 27, 2007, is vacated.


REMAND

As noted, the Veteran has requested an opportunity to present testimony to the Board at a video conference hearing.

Accordingly, the case is REMANDED for the following action:

The RO/AMC is to schedule the Veteran for a video conference hearing before the Board.  Provide the Veteran and his representative reasonable advance notice of the date, time, and location of the hearing.  A copy of the notice letter must be associated with the claims file.  If the Veteran no longer desires to appear at a Board hearing he should inform VA of that fact in writing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


